Exhibit 10.1

 

AMENDMENT NO. 2

 

TO

 

EMPLOYMENT AGREEMENT

 

BY AND BETWEEN

 

TESSCO TECHNOLOGIES INCORPORATED AND ROBERT B. BARNHILL, JR.

 

TESSCO TECHNOLOGIES INCORPORATED (the “Company”) and ROBERT B. BARNHILL, JR.
(“Executive”) wish to amend the Employment Agreement dated August 31, 2006 (as
heretofore amended by Amendment No. 1 thereto, the “Existing Agreement”) to
extend the Regular Term thereof (and reduce the Transition Period thereunder) by
three fiscal years as hereinafter set forth, which amendment will not extend the
overall Term of Executive’s Employment. Capitalized terms defined in the
Existing Agreement and used in this Amendment No. 2 without further definition
have the meanings ascribed to them in the Existing Agreement.

 

Accordingly, the Existing Agreement is amended as follows, effective as of
May 7, 2010 (the “Amendment Effective Date”):

 

1.                                       Recital B of the Existing Agreement
(which, among other things, defines the terms “Regular Term” and “Transition
Period”) is replaced in its entirety with the following:

 

B.            The Board of Directors of the Company (the “Board”) is desirous of
securing Executive’s continued commitment to serving as President, Chief
Executive Officer, and Chairman of the Company for the eight-fiscal-year period
commencing as of the Effective Date and extending through the Company’s fiscal
year ending in 2014 (the “Regular Term”), by which time the Board and Executive
intend to have developed a succession plan and to have engaged a new President
and CEO. The Board further wishes to obtain Executive’s commitment to serve in
the role of Executive Chairman (in addition to his service as a member of the
Board) during the two succeeding fiscal years extending through the end of the
Company’s fiscal year ending in 2016 (the “Transition Period”), during which
period he would initially be responsible for transition and then would serve as
a senior advisor to the new CEO and the Board.

 

2.                                       Except as modified by this Amendment
No. 2, the provisions of the Existing Agreement are hereby ratified and
affirmed.

 

[BALANCE OF THIS PAGE INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 under seal as
of the Amendment Effective Date.

 

WITNESS/ATTEST:

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

/S/

 

By:

/S/ David M. Young(SEAL)

 

 

 

David M. Young

 

 

 

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

  /S/

 

/S/ Robert B. Barnhill, Jr. (SEAL)

 

 

Robert B. Barnhill, Jr.

 

2

--------------------------------------------------------------------------------